Citation Nr: 0507012	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  98-11 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to the assignment of two separate ratings each in 
excess of 10 percent for a postoperative right knee with 
instability and arthritis with limitation of motion of the 
right knee, from June 22, 1998.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
January 1997. 

This matter comes to the Board of Veterans' Appeals (Board) 
an April 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which granted service connection for the veteran's right knee 
disability, and assigned a 10 percent rating effective 
January 23, 1997.  In July 2000 the RO granted a separate 10 
percent rating for the veteran's right knee disability due to 
degenerative changes, effective June 28, 1998.  

In August 2002, the Board issued a decision concerning an 
increased rating for instability of the knee from January 23, 
1997, to June 22, 1998, and remanded the case for a VA 
examination concerning the separate ratings after June 22, 
1998.  As all indicated development has been completed, the 
remaining issues are ready for review.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
symptomatic and productive of instability but it is not 
manifested by more than slight instability, any subluxation, 
or frequent episodes of locking and effusion into the joint.  

2.  The veteran's right knee disability also includes 
arthritis with some pain on motion but knee extension is not 
limited to more than 5 degrees and flexion is not limited to 
less than 60 degrees, even with consideration of pain. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
instability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes 5257, 5258 (2004); VAOPGCPREC 9-1998.

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2004); VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  This was accomplished for the pending 
case in VCAA letters issued in April 2002 and January 2004.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), continued to recognize that typically a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.  In this case, 
a substantially complete application was received prior to 
the date of VCAA enactment.  Thereafter, an April 1997 rating 
decision granted service connection for a right knee 
disability with a 10 percent rating.  The veteran appealed 
the initial rating, and in April 2002, and January 2004, the 
AOJ provided appropriate notice.  Additionally, the veteran 
was generally advised to submit any additional evidence that 
pertained to the claim.  Id.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, which 
may include providing the veteran a VA examination. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, a 
January 2004 VA examination is of record, and it is 
sufficient to make a decision on the claim.  Also, there is 
no indication of relevant and outstanding records that should 
be garnered, and the veteran did not ask VA to assist him in 
obtaining other records in response to VCAA notice or 
otherwise.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled for this appeal.

I.  Facts

In February 1997, the veteran underwent a VA examination, 
which found that an X-ray of the right knee showed a question 
of chondromalacia pattelae.  The veteran's knee had no 
swelling or deformity, and at that time there was no 
instability.  Flexion and extension was zero to 90 degrees, 
painful at the end of the range of motion.  Repetitive motion 
did not cause further decrease in range of motion.  The 
veteran was diagnosed as having arthralgia, decrease of range 
of motion, atrophy of the right lower leg.  

In June 1998, the veteran had another VA examination.  The 
veteran recounted that after the surgery he had physical 
therapy throughout the year, and subsequently regained good 
functional use of the extremity, and felt that the surgery 
greatly improved the knee.  While the veteran was able to 
roller blade, he continued to experience some discomfort in 
the knee, like a dull aching.  Also, his knee tended to 
"pop" when walking.  A physical assessment revealed 
definite slight laxity of the knee in that the veteran 
demonstrated at least a grade I positive Drawer sign; 
however, his Lachman sign was negative.  The veteran was 
diagnosed as having some objective residual disability in 
that he lacked 10 degrees of flexion of the knee.  It 
appeared, however, that the veteran did not have any major 
impairment of clinical function as related to working in a 
deep knee bend or squatting position.  The veteran also 
retained some degree of residual symptomatology in the knee 
that suggested the possibility of some residual meniscus or 
articular pathology and scarring associated with the major 
intra-articular reconstructive procedure.   

A June 22, 1998, X-ray showed narrowing of the patellofemoral 
compartment, and small suprapatellar effusion was suspected, 
with minimal sharpening of the tibial spines.  

At a June 2004 VA examination, the veteran reported that he 
had had two surgeries on his right knee after having been 
diagnosed with a complete anterior cruciate ligament injury.  
The first operative arthroscopy removed torn cartilage, and a 
second operation recoconstructed an anterior cruciate 
ligament.  

Since the surgeries, the veteran had had some slight degree 
of residual instability, but not excessively so.  He did not 
wear a brace of any kind.  The veteran reported that his job 
was mainly sedentary, and he did not play competitive sports.  
He tried to walk up to two miles at least twice a week, and 
he did not take any medication for his knee disability.  The 
veteran was aware of pain in the anterolateral aspect of the 
knee with limitation of motion.  He also experience 
intermittent "catching" of the knee.  He frequently had to 
rotate the knee in order to "pop it" loose, mostly in the 
morning.  

After walking, the veteran had some slight increase soreness 
of the knee, but no evidence of increased instability.  If he 
did some increased physical activity beyond the walking, 
there would be some suggestion of temporary swelling.  Such 
episodes occurred approximately every six months, and did not 
persist.  The veteran had no difficulty going up and down 
stairs.  He did have some pain in association with deep knee 
bending, stooping, squatting, but he was able to perform such 
activities.  

A physical examination of the knee revealed no evidence of 
swelling or effusion.  There was no temperature increase, and 
no gross deformity.  The veteran was able to squat a full 100 
percent without evidence of intraarticular crepitation.  In 
the sitting position, active flexion and extension was not 
associated with any articular crepitation.  The veteran's 
patellas were stable and tracked well over the femoral 
condyles.  The right knee flexed to 145 degrees without 
discomfort.  Manipulation of the knees suggested a slight 
(grade I) anteroposterior laxity of the right knee.  With 
further manipulation, there was evidence of a grade I 
positive Lachman's sign of the right knee.  

The veteran was diagnosed as having a status post severe 
twisting injury of the right knee with apparent tear of the 
anterior cruciate ligament, as well as tearing of the lateral 
meniscus.  The veteran was status postoperative arthroscopy 
and open reconstruction of the anterior cruciate ligament as 
well as partial lateral meniscectomy.  X-rays of the right 
knee showed screw and track in the distal femur and second 
screw and track in the proximal tibia, compatible with ACL 
repair.  MRI showed retear of the undersurface of the 
posterior horn of the remaining portion of the medial 
meniscus and status post ACL repair with patellar tendon 
graft with satisfactory appearance.  

At the present time, the veteran had evidence of residual 
slight instability of the knee with further symptoms 
suggesting intermittent catching or partial locking of the 
knee in association with apparent lateral meniscus pathology.  
The examiner considered the veteran to have a slight degree 
of disability related to the condition of his knee.  There 
was some degree of functional impairment in association with 
activities involving deep knee bending, stooping, squatting, 
and also in association with any attempt at running, 
especially with pivoting or twisting.  The possibility of 
early degenerative changes of the knee joint, especially in 
the lateral compartment, must be considered.  

The veteran's impairment would appear to be on the basis of 
pain, instability, and structural changes related to the 
original injuries, and secondary surgery as well as chronic 
possible early articular degenerative changes.  There was no 
indication of incoordination.  Weakness did not appear to be 
an issue, and fatigability is not an issue.  Repetitive 
activity involving the knee was rarely associated with any 
evidence of increased impairment that would be on the basis 
of pain.  

The examiner noted that the veteran had a 13-centimeter 
longitudinal anteromedial surgical scar, and a 4-centimeter 
longitudinal scar in the posterolateral aspect of the knee at 
the joint line.  

A June 2004 radiology examination report found borderline 
narrowing of the patellofemoral compartment.  Otherwise, the 
right knee was within normal limits.  An MRI report found 
retear of the undersurface of the posterior horn of the 
remaining portion of the medial meniscus, which had undergone 
a partial resection.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  Id. § 4.71a, Diagnostic 
Code 5260.
 
Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  Id. § 4.71a, Diagnostic Code 5261.  
 
It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  Id. § 4.71a, Diagnostic Code 5003.  
Only when the limitation of motion of the specific joint is 
noncompesable under the appropriate diagnostic code a rating 
of 10 percent is applicable for each such major joint or 
group of minor joints affected by limitation of motion.
 
Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  
 
Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.
 
Diagnostic Code 5262 provides for tibia and fibia impairment.  
A maximum 40 percent rating is assigned for nonunion of, with 
loose motion, requiring brace; malunion of with marked knee 
or ankle disability warrants a 30 percent evaluation; with 
moderate knee or ankle disability warrants a 20 percent 
evaluation; and with slight knee or ankle disability warrants 
a 10 percent evaluation.

III.  Analysis

In July 2000 the RO, based upon review of recent medical 
evidence, acknowledged X-ray evidence of early degenerative 
changes in the veteran's right knee.  As such, it assigned an 
additional 10 percent rating due to degenerative changes 
(under Diagnostic Code 5010, pertaining to arthritis due to 
trauma) and subjective complaints of occasional painful 
motion, effective June 22, 1998, the earliest date 
demonstrating degenerative changes.  This rating was in 
addition to a 10 percent evaluation for instability of the 
right knee under diagnostic code 5257 already in effect as of 
January 23, 1997.

As noted above, an August 2002 Board decision considered 
whether the veteran was entitled to a rating in excess of 10 
percent from January 23, 1997, to June 22, 1998, and denied 
the claim. 

The present task, therefore, is to determine whether the 
veteran is entitled to separate ratings in excess of 10 
percent under diagnostic codes 5257 and 5010-5260, 
respectively, from June 22, 1998.  See Fenderson, 12 Vet. 
App. at 125-26.

The veteran may be rated separately under codes that address 
limitation of motion (like diagnostic codes 5003, 5260, and 
5261) and diagnostic code 5257 because the latter code does 
not take limitation of motion into account.  See Esteban, 6 
Vet. App. at 261 (1994); VAOPGCPREC 9-1998.  Degenerative 
arthritis established by X-ray evidence is to be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  As noted, evaluations for 
limitation of flexion and extension of a knee are rated under 
diagnostic codes 5260 and 5261.

The Board finds that the relevant medical evidence on file, 
to include the report of the June 2004 VA examination, does 
no show more than slight lateral instability of the right 
knee.  The examiner characterized the veteran's overall 
disability picture as "slight," and noted that the veteran 
did not wear any kind of brace.  The veteran did not report 
increased instability after walking, and a physical 
manipulation of his right knee suggested a slight (grade I) 
anteroposterior laxity.  At this time, the veteran's service-
connected right knee disability is properly reflected by the 
current 10 percent evaluation.

Though the veteran reported some intermittent catching or a 
partial locking of the knee, the examiner did not find any 
effusion into the joint of semilunar dislocated cartilage for 
a 20 percent rating under 5258.  No other diagnostic code 
concerning disability of the knee is relevant at this time 
based upon the present state of the medical evidence.  

In terms of traumatic arthritis and limitation of motion, 
given that the normal range of motion in 38 C.F.R. § 4.71, 
Plate II of 140 degrees, the reported knee movement of 145 
degrees does not reflect the next highest ratings for either 
extension (limited to 15 degrees for 20 percent), or flexion 
(limited to 30 degrees for 20 percent).  38 C.F.R. § 4.71a 
Diagnostic Codes 5260, 5261.  The examiner's assessment 
acknowledged that part of the veteran's impairment is on the 
basis of pain, and possible early articular degenerative 
changes.  As such, the current 10 percent evaluation, under 
diagnostic code 5260, contemplates any pain on motion.  Other 
DeLuca factors did not appear to be an issue from the 
examination report, such as incoordination, weakness, or 
fatigability.  

On September 17, 2004, the VA General Counsel issued 
VAOPGCPREC 9-2004, which found that a veteran could receive 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint.  As discussed 
above, however, knee extension is full, even when considering 
the effects of pain on motion, and a separate compensable 
evaluation for loss of extension is not warranted.

It is noted that the examiner located two scars on the 
veteran's knee.  The scars were not reported to be or found 
to be tender, painful, or affecting function of the joint at 
this time.  Because a compensable evaluation for residual 
scars requires pain, tenderness, or limitation of function 
secondary to the scar, 38 C.F.R. § 4.118 may not be employed 
to generate an additional, separate evaluation.  

Because the separate 10 percent evaluations are proper and 
the veteran has not been frequently hospitalized, the 
application of the regular schedular standards is not 
impractical and an extraschedular is not in order at this 
time.  Id. § 3.321(b)(1).  












ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for a postoperative right knee with 
instability, from June 22, 1998, is denied.

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for arthritis of the right knee with 
limitation of motion, from June 22, 1998, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


